Citation Nr: 1424523	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  06-14 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma
 

THE ISSUES

1. Entitlement to service connection for porphyria cutanea tarda (PCT), to include as due to Agent Orange exposure, for substitution or accrued benefits purposes. 

2. Entitlement to service connection for loss of teeth, for substitution or accrued benefits purposes. 

3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

The appellant and the Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. He died in June 2010.

A Travel Board hearing was held in Muskogee, Oklahoma, in November 2009 before an Acting Veterans Law Judge for the Board.  The Veteran and his spouse testified.  A videoconference hearing was held in August 2011 before a Veterans Law Judge for the Board.  The appellant testified.  Transcripts of the hearings are of record. Additional evidence received at the hearings was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2013); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003). 

As two different (Acting) Veterans Law Judges heard testimony concerning these issues, a panel of three (Acting) Veterans Law Judges, including the two who presided over the previous hearings, must decide the issues on appeal.  Accordingly, this decision is being rendered by a panel of three (Acting) Veterans Law Judges.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 3.20.707 (2013).  During the August 2011 Board hearing, the appellant waived her right to a hearing before the third Veterans Law Judge on this panel.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The issues of entitlement to service connection for loss of teeth, for substitution or accrued benefits purposes, and TDIU, for substitution or accrued benefits purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1. The Veteran died in June 2010.

2. At the time of the Veteran's death, a claim was pending for entitlement to service connection for skin cancer due to herbicide exposure.

3. The Veteran's PCT was caused by herbicide exposure during his military service in the Republic of Vietnam. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for PCT due to herbicide exposure, for substitution or accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.1000 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, in light of the favorable decision below, the Board finds that any deficiency in the notice provided herein was not prejudicial to the appellant and is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

It has been previously established that the appellant is the Veteran's widow.  As noted above, the Veteran died in June 2010, and the appellant filed her claim for accrued benefits in August 2010.  Thus, the appellant has met the threshold criteria for entitlement to payment of accrued benefits.   See 38 C.F.R. § 3.1000 (2013).

In November 2010, the RO granted the appellant's motion for substitution pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008).  Accordingly, the Board recognized the substitution of the Veteran's surviving spouse as the appellant in this case.  And, as indicated in the Board's June 2011 remand decision, the appellant, who is the Veteran's surviving spouse, has been substituted for the deceased claimant in order to process the claims pending before VA to completion.  See the November 2010 decision and 38 U.S.C.A. § 5121A (West 2002). 

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a) (2013).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2013); Hayes v. Brown, 4 Vet. App. 353 (1993). 

The Board notes that there is a significant difference between claims for accrued benefits purposes and claims for substitution purposes.  When adjudicating the former, only the evidence of record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the veteran" after his or her death, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, remains open for the submission and development of any pertinent, additional evidence. Thus, it is to the appellant's advantage to have her claims adjudicated as a substitute claimant pursuant to 38 U.S.C.A. § 5121A , rather than as they were originally adjudicated.

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, certain chronic diseases may be presumptively service connected if manifested to a compensable degree in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Where the presumption of service connection applies, the claimant does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.  PCT is not listed as a chronic disease in 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board initially notes that PCT is on the list of conditions associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2013).  However, 38 C.F.R. § 3.307(a)(6)(ii) notes that forms of chloracne and PCT are only considered presumptive diseases if such occur within 1 year of "last date on which the Veteran was exposed to an herbicide agent during active" service.

The Veteran's service records reflect his service in Vietnam.  Thus, his exposure to herbicides during his active military duty is presumed.  VA examination in 1971 showed trichophytosis and dyshidrosis, but these skin disorders were not complained of or noted while he was on active duty.  When examined by VA in February 1997, there were lesions (blisters) on the hands and evidence of past blisters that had healed.  Laboratory tests revealed elevated levels of uroporphyrins in the urine.  PCT was diagnosed.  It was reported that tests to rule out this condition were first completed in 1996 and that PCT was suspected upon records dated in January 1997.  The RO denied service connection for these skin conditions suggesting that such were not shown in service (trichophytosis pedis and dyshidrosis), or because PCT was not shown to have been manifested to a compensable degree within one year of last exposure.

As PCT was not diagnosed within one year of the Veteran's discharge from service, the Board finds that service connection on an herbicide presumptive basis must be denied at this time.  See 38 C.F.R. § 3.307(a)(6)(ii).  However, the Board will now consider other service connection theories of entitlement.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board notes that the central question here is whether there is a nexus to military service with regards to the Veteran's diagnosed PCT.  By resolving the doubt in the appellant's favor, the Board finds that the evidence of record demonstrates such a link with respect to the Veteran's PCT.  

The Veteran was afforded a VA examination in 1971 which showed trichophytosis and dyshidrosis, but these skin disorders were not complained of or noted while he was on active duty.  When examined by VA in February 1997, there were lesions (blisters) on the hands and evidence of past blisters that had healed.  Laboratory tests revealed elevated levels of uroporphyrins in the urine.  PCT was diagnosed.  It was reported that tests to rule out this condition were first completed in 1996 and that PCT was suspected upon records dated in January 1997.  

The Veteran had alleged the onset of skin problems during service but without inservice treatment (e.g., see his initial claim in December 1970).  While he reported some post service private treatment for skin issues in 1970, (see, e.g., his request to reopen the claim in December 1996), he did not indicate that he was treated at any VA facilities.  However, as indicated above, in more recent statements, (beginning in 2000) he has asserted that he was treated for skin problems at the VA facility in Wichita, Kansas, shortly after service discharge.  Specifically, he claimed that he was misdiagnosed in 1970 and that what he was seen for at that time was actually PCT.  

The April 1971 and April 1997 rating decisions denied service connection for these skin conditions suggesting that such were not shown in service (trichophytosis pedis and dyshidrosis), or because PCT was not shown to have been manifested to a compensable degree within one year of last exposure. 

Since the 1997 rating decision, primarily from 2000, the Veteran submitted numerous statements alleging that he was treated at the Wichita, Kansas, VA facility for skin problems shortly after service.  Records of this treatment are not included the claims file.  The Board remanded this matter in January 2013 to obtain these records, which ultimately were determined as unavailable.

In addition, clinical findings since 1997 showed that the Veteran experienced numerous significant health problems, to include testicular cancer in 2000, and that he was diagnosed with hepatitis C virus (HCV) at least as early as 2003.  Additional VA skin workup was completed in August 2004.  At that time, the Veteran gave a long history of having skin lesions on his hands.  The examiner noted that PCT was often associated with the diagnosis of HCV. 

Upon VA skin examination in March 2006, the examiner noted that she reviewed the claims file.  She noted that the Veteran's history included diagnoses of dermatitis and tinea pedia in 1971 and PCT in 2004.  She also noted that his medical history include HCV.  She noted that tinea pedia was readily diagnosed by examination of skin scrapings.  She "had no doubt" that he had this condition in 1971.  At that time, he might have had dyshydrotic dermatitis as well, as that condition presented with water blisters on the palms and soles.  This condition was currently in remission.  As for his PCT, this condition presented with blister conditions on sun exposed areas (e.g. the dorsum of the hands and not the palms and soles) and was associated with skin fragility and elevated uroporphyrins.  She opined that there "was little possibility" that this diagnosis was incorrect.  She added that there was no reason why the Veteran could not have had these three skin disorders, and she saw no relationship between them.  She concluded by noting that PCT was seen in those with HCV as well as in those with alcohol damaged livers.  The examiner concluded the Veteran's past tinea was caused by exposure to other individuals with that same disorder.  His dyshidrosis was caused by excessive sweating.  His PCT was likely caused by liver damage from his HCV. 

However, in a November 2009 statement by a private physician, Dr. T.A., opined that the Veteran's initial complaints of skin problems in 1971 actually represented the onset of PCT, which would have been within one year after service.  He added that it was likely that the Veteran's PCT was present at time of discharge. 

Based on the foregoing, the Board finds that service connection for PCT is warranted for substitution or accrued benefits purposes. 

The Board recognizes there are two conflicting nexus opinions of record; a negative nexus opinion from the March 2006 VA skin examination, and a positive opinion by Dr. T.A. in November 2009.  First, while the existence of the negative nexus 

opinion cannot be ignored, the Board finds that it lacks probative value as it does not address the Veteran's credible lay history of symptoms during service and also, significantly, based the opinion on an erroneous date of diagnosis.  The examiner stated that the Veteran's PCT diagnosis was in 2004 and that it "most likely was caused by" liver damage from HCV, which was diagnosed at least as early as 2003.  However, the objective medical opinion of record indicates that the Veteran was diagnosed with PCT in 1997.  

Regarding the positive nexus opinion, Dr. T.A. clearly reasons that the Veteran's PCT did present itself within one year of discharge and is shown to have an herbicide exposure risk factor.  Therefore, he conceded presumptive association.

By resolving doubt in favor of the appellant, the Board finds that service connection for PCT is warranted for substitution or accrued benefits purposes based on the weighing of the probative value of the medical evidence in this case. 

Accordingly, for these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for PCT as due to Agent Orange exposure, for substitution or accrued benefits purposes, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PCT, as due to Agent Orange exposure, for substitution or accrued benefits purposes, is granted.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

As stated, this matter was remanded by the Board in January 2013 as it was determined the record contained conflicting opinions as to the nature and etiology of the Veteran's post service loss of teeth.  Specifically, the Board instructed the following:

The RO should arrange for the claims file to be reviewed by the appropriate examiner to address the etiology of the loss of the Veteran's teeth.  The examiner is specifically requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's 2003 loss of his teeth was caused or aggravated by the Veteran's radiation and chemotherapy treatment in 2000.  It is requested that the examiner discuss the prior medical evidence and reconcile any contradictory evidence. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to his/her conclusions

In March 2013, a VA dental Disability Benefit Questionnaires was conducted.  The examiner stated that upon review of the claims file, "[n]ew documentation does not counter original information.  Unlikely radiation to cranium had adverse effects on maxilla and mandible."  The Board does not find this opinion to be adequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this instance, although the examiner determined the etiology of the Veteran's loss of teeth was not due to the radiation, no rationale was provided and the contrary opinion and evidence was not addressed.  Therefore, the Board finds this opinion is inadequate and a new one is necessary.

Furthermore, as the issue of entitlement to a TDIU, for substitution or accrued benefits purposes, is inextricably intertwined with the other issues on appeal, the TDIU issue will be held in abeyance pending the completion of the development requested regarding the dental issue.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the claims file to be reviewed by the appropriate examiner to address the etiology of the loss of the Veteran's teeth.  The examiner is specifically requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's 2003 loss of his teeth was caused or aggravated by the Veteran's radiation and chemotherapy treatment in 2000.  It is requested that the examiner discuss the prior medical evidence and reconcile any contradictory evidence.

	The claims file should be provided to the examiner for review and such should be acknowledged.

	All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The appellant and the Veteran's complaints and lay history should be recorded in full and addressed.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. After undertaking any other development deemed essential in addition to that specified above, the RO should readjudicate the appellant's claim for entitlement to service connection for loss of teeth as secondary to radiation and chemotherapy treatment resulting from service-connected testicular lymphoma, for purposes of accrued benefits.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations regarding the claim.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________			__________________________
                 T. MAINELLI				   MICHAEL J. SKALTSOUNIS
     Acting Veterans Law Judge, 			     Acting Veterans Law Judge,
     Board of Veterans' Appeals			     Board of Veterans' Appeals	



____________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


